Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-61907-CIV-GAYLES/SELTZER

  PLATINUM PROPERTIES INVESTOR
  NETWORK, INC., THE HARTMAN
  MEDIA COMPANY, LLC., and JASON
  HARTMAN

         Plaintiffs,

  v.

  JOHN DOES 1-2,

       Defendants.
  ___________________________________/

                                            ORDER

         THIS CAUSE is before the Court on the Emergency Motion to Stay Discovery and

  Set Briefing Schedule (“Motion”) (DE 8) filed by Defendants John Does 1-2 (“Defendants”)

  and was referred to the undersigned pursuant to 28 U.S.C. § 636. Defendants ask this

  Court to decide whether the First Amendment shields from disclosure certain identifying

  information that they had voluntarily turned over to third parties and that Plaintiffs are now

  seeking to discover to advance their suit for trademark infringement and other intellectual

  property and unfair trade violations. The Court concludes that the First Amendment does

  not shield from disclosure Defendants’ identifying information in the possession of third

  parties and ORDERS that the Motion (DE 8) be DENIED.

  I.     BACKGROUND

         Plaintiffs filed a 10-count Complaint alleging a variety of federal and state statutory

  and common law claims against Defendants: Count I - Federal Service Mark

  Counterfeiting; Count II - Federal Service Mark Infringement; Count III - Cybersquatting;
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 2 of 16



  Count IV - Federal Unfair Competition, False Representation and False Designation of

  Origin; Count V - Federal Dilution; Count VI - Florida Dilution; Count VII - Florida Statutory

  False Advertising; Count VIII - Florida Civil Conspiracy; Count IX - Common Law Unfair

  Competition; and Count X - Common Law Tortious Interference.

         According to Plaintiffs, Defendants are orchestrating a service mark counterfeiting

  scheme involving the surreptitious creation, use, and promotion of a blackmail hit-site

  meant to harm Plaintiffs’ businesses. Specifically, Defendant John Doe # 1 controls the

  domain name JasonHartmanProperties.com (“the Infringing Domain Name”), which is

  identical to and incorporates Plaintiffs’ registered service marks (JASONHARTMAN and

  JASONHARTMAN.COM), except for the addition of the generic term “properties.”

  Complaint ¶ 50 (DE 1). Plaintiffs’ cybersecurity experts have discovered that John Doe #1

  is using six additional similarly altered domain names that forward visitors to the Infringing

  Domain Name. Id. ¶ 48 n.1. According to Plaintiffs, Joe Doe # 1 is seeking to inflict

  maximal damage to Plaintiffs’ business and trademarks by intentionally purchasing and

  using domain names specific to the real estate market (e.g., adding the real estate

  descriptor “properties” to “JASONHARTMAN”), the field in which the service marks are

  used and registered. Id. ¶¶ 51-54. Plaintiffs argue that the website displayed at the

  Infringing Domain Name (the “Infringing Website”) was tailor-crafted to tarnish their

  federally registered service marks, destroy their business, and defame Jason Hartman

  personally. Id. ¶¶ 55-58. Furthermore, Defendant John Doe # 2, acting in concert with

  Defendant John Doe # 1, allegedly creates fake email addresses with different email

  providers and sends out mass emails attempting to trick Plaintiffs’ clients and colleagues

  into visiting the Infringing Website. Id. ¶¶ 59-77. This trickery involves the impersonation

                                                2
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 3 of 16



  of Jason Hartman. Id. ¶ 59. Finally, Plaintiffs note that John Does # 1-2 have taken every

  step possible to cover their tracks and conceal their methods of impersonation and

  violations of law, including the use of a third-party concealing agent known in the hacker

  world. Id. ¶¶ 78-84.

         After Plaintiffs filed their Complaint, the District Court ordered that they “may serve

  Subpoenas on third parties for the purpose of learning the identities of Defendants and to

  further learn about the extent of Defendants’ alleged improper activities, as detailed in

  Plaintiffs’ Complaint” (DE 8-4 at 8). The order further directed that “[a]ny third parties

  served with a Subpoena . . . shall have seven (7) business days to respond” and that

  “each party receiving a Subpoena pursuant to this Order, shall preserve all evidence

  relating to this Action, including without limitation emails, IP addresses, and contact

  information, within its or his or her custody, possession, and control” (DE 8-4 at 8-9).

         On October 5, 2018, Plaintiffs issued a Subpoena to Bluehost, a web hosting or

  internet service provider, requesting: “All documents and things that identify or tend to

  identify the registrant or owner of the following domain names: www.thebrokeguru.com;

  www.jaso n h a rtm a n p ro p e rtie s. com;   www.Jasonhartmaninvestments.com;

  www.Jasonhartmanlegalproblems.com;                     www.Jasonhartmanlies.com;

  www.Jasonhartmanrealestateinvestments.com; www.Jasonhartmanmedia.com” (DE 8-4

  at 4-7). On that same date, Defendants John Does 1-2 filed the instant Emergency Motion

  to Stay Discovery and Set Briefing Schedule (DE 8), seeking to preserve their anonymity.

  In the Motion, Defendants represent that “Plaintiffs’ counsel acknowledged that it would be

  more appropriate for this Court to resolve the substantive First Amendment issue than [a



                                                 3
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 4 of 16



  court where a subpoena is served] having no connection to the underlying case” (DE 8 at

  5).

         After the District Court referred (DE 9) the Emergency Motion, the undersigned

  issued an Order (DE 10) granting the Motion pending further order of the Court and setting

  dates for the parties to submit memoranda of law. On October 19, 2018, Plaintiffs filed

  their Opposition to Movant John Doe’s Emergency Motion to Stay Discovery and Set

  Briefing Schedule (“Response”) (DE 11), and on October 26, 2018, Defendants filed their

  Reply in Support of Defendant John Doe’s Emergency Motion to Stay Discovery and Set

  Briefing Schedule (“Reply”) (DE 12). Pursuant to the undersigned’s order, on November

  2, 2018, Plaintiffs filed their Sur-Reply to Emergency Motion (“Sur-Reply”) (DE 15).

         The Motion is now ripe for review.

  II.    MOTION

         The Motion invokes the First Amendment in support of Defendants’ request to

  preserve their anonymity. According to the Motion, one of the defendants runs a website

  that does nothing more than compile public court records of Plaintiffs’ litigation history and

  provide critical commentary; this defendant does not offer any goods or services on his

  website, does not engage in any sort of commerce, does not have any advertisements or

  promotions of any goods or services, and does not link to any website that offers goods

  or services. Motion at 6 (DE 8). Defendants, therefore, argue that none of Plaintiffs’

  Lanham Act claims, which all require commercial activity, appear to be actionable. They

  additionally argue that Plaintiffs’ cybersquatting claim appears to be meritless because

  Defendants are engaging in critical speech. And they argue that Plaintiffs’ state law claims

  appear to be similarly without merit. Id. Defendants’ concern, therefore, is that the

                                                4
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 5 of 16



  Complaint does not appear to be intended to redress any actionable wrongdoing but,

  rather, to identify an anonymous critic that is compiling and posting publicly available

  records. Id.

         Defendants argue that because they are engaging in what they characterize as

  purely expressive activity – critical commentary – they are entitled to substantial First

  Amendment protection of their anonymity. According to Defendants, Plaintiffs must make

  a heightened showing – they must satisfy a summary judgment standard – to overcome

  Defendants’ right to engage anonymously in purely expressive activity. See Best Western

  Int'l, Inc. v. Doe, 2006 WL 2091695, at *4 (D. Ariz. July 25, 2006) (stating that “a summary

  judgment standard should be satisfied before [plaintiff] can discover the identities of the

  John Doe Defendants” because the acts at issue – anonymous internet postings by the

  defendants – as “purely expressive” are “entitled to substantial First Amendment

  protection”); In re Does 1-10, 242 S.W.3d 805, 822 (Tex. App. 2007) (imposing a summary

  judgment standard on the ground that, inter alia, a meaningful examination of evidence is

  necessary before a court can conclude “that a defendant’s constitutional rights must

  surrender to a plaintiff’s discovery needs”) (citation omitted).

         The flaw in Defendants’ argument is two-fold: alleged intellectual property infringers

  enjoy only a limited right to anonymity when balanced against a plaintiff’s need to discover

  their identities to pursue infringement litigation; furthermore, alleged infringers enjoy no

  expectation of privacy or anonymity as to identifying information they have voluntarily

  turned over to third parties, such as internet service providers.




                                                5
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 6 of 16



         A.     Any Limited First Amendment Right to Anonymity is Outweighed Here by
                Plaintiffs’ Need to Identify the Alleged Infringers to Pursue the Litigation

         Plaintiffs argue that “to even serve the Complaint on Defendant, [they] must first

  name him – and expedited discovery is the only way.” Sur-Reply at 2 (DE 15). Defendants

  object to Plaintiffs’ effort to pursue the litigation by unmasking their anonymity, citing Best

  Western, supra. Yet, even Best Western recognized that “the right to speak anonymously

  is not absolute” and that “[t]hose who suffer damages as a result of tortious or other

  actionable communications on the Internet should be able to seek appropriate redress by

  preventing the wrongdoers from hiding behind an illusory shield of purported First

  Amendment rights.” 2006 WL 2091695, at *3 (citations and internal quotations omitted).

  Indeed, the Best Western court expressly noted the distinction between that case, which

  involved purely expressive conduct and therefore warranted substantial First Amendment

  protection of anonymity, and the intellectual property infringement (illegal downloading)

  cases that do not involve purely expressive conduct and therefore warrant only limited First

  Amendment protection. Id. at *5.

         Anonymity aside, the Eleventh Circuit has made clear that “the first amendment is

  not a license to trammel on legally recognized rights in intellectual property.” Cable/Home

  Commc’n Corp. v. Network Prods., Inc., 902 F.2d 829, 849 (11th Cir. 1990) (citations and

  internal quotations omitted). And where a defendant utilizes the internet to violate the

  intellectual property laws under the veil of anonymity, “courts . . . make clear that an

  internet subscriber has no protected privacy interest in his or her identifying information

  when same is sought for the purpose of maintaining a[n] [intellectual property] infringement

  action.” Plastic The Movie v. Doe, 2015 WL 5634625, at *4 (S.D. Fla. Sept. 24, 2015)


                                                6
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 7 of 16



  (citing Arista Records, LLC, 604 F.3d 110, 117, 124 (2nd Cir. 2010). (“[T]o the extent that

  anonymity is used to mask copyright infringement or to facilitate such infringement by other

  persons, it is unprotected by the First Amendment .... [W]e regard Doe 3's expectation of

  privacy for sharing copyrighted music through an online file-sharing network as simply

  insufficient to permit him to avoid having to defend against a claim of copyright

  infringement”)); Rotten Records, Inc. v. Doe, 2015 WL 3500488, at *2 (W.D.N.Y. June 2,

  2015) (“Plaintiff’s interest in learning Defendant’s name and address outweighs

  Defendant’s privacy interest”)). See also Sony Music Entm’t Inc. v. Does 1-40, 326 F.

  Supp. 2d 556, 562 (S.D.N.Y. 2004) (“Anonymous speech, like speech from identifiable

  sources, does not have absolute protection. . . . Parties may not use the First Amendment

  to encroach upon the intellectual property rights of others.”); Bloomberg, L.P. v. John Does

  1-4, 2013 WL 4780036, at *2 (S.D.N.Y. June 26, 2013) (stating in a trademark case that

  “anonymity is unprotected to the extent that it is used to mask infringement of intellectual

  property rights.”); Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 578 (N.D. Cal.

  1999).

           Here, Defendants attempt to liken their activities to those of the anonymous

  pamphleteers who “provided essential contributions to the robust debate over the form [of]

  the nation” during “the birth of the republic,” and they argue that “people who have

  committed no wrongdoing should be free to participate in online forums without fear that

  their identity will be exposed under the authority of the court . . . .” Reply at 3-4 (DE 12)

  (internal quotations and citations omitted) (emphasis added).           To plausibly liken

  Defendants’ activities to those of the Founding Fathers, however, this Court would have



                                               7
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 8 of 16



  to disregard the Complaint’s detailed allegations of impersonation and deceit, as well as

  its multiple claims of intellectual property and unfair trade violations.

         According to the Complaint, Plaintiffs own U.S. service mark registration Nos.

  4,470,582 and 4,418,120, for the marks JASON HARTMAN and JASONHARTMAN.COM

  respectively.       Defendant      John     Doe     #   1   controls     the   domain      name

  JasonHartmanProperties.com, which is essentially identical to and incorporates Plaintiffs’

  marks. Complaint ¶ 50 (DE 1). Defendants have allegedly created fake email addresses

  with different email providers and sent out mass emails attempting to confuse Plaintiffs’

  clients and colleagues into believing the communications are coming from Plaintiffs and

  that they are visiting Plaintiffs’ website. In reality, Defendants are directing them to

  JasonHartmanProperties.com.          Id. ¶¶ 59-77.      In sum, the Complaint details that

  Defendants are actively engaged in impersonation using various email addresses, sending

  mail to Plaintiffs’ clients, sending those Plaintiffs’ clients to an infringing domain to fill out

  a data collection form, and evading capture by using multiple off-shore concealing agents

  meant for cyber-pirates. The infringing domains are tailored to mislead Plaintiffs’ clients

  and colleagues into believing the domains belong to Plaintiffs. If true, the conduct alleged

  in the Complaint cannot be characterized as purely expressive.

         Although as a general rule discovery proceedings take place only after the

  defendant has been served, courts often make exceptions, permitting limited discovery

  prior to service to permit a plaintiff to learn the identifying facts necessary to permit service

  on a defendant. See, e.g., Liberty Media Holdings, LLC v. Bittorrent Swarm, 2011 WL

  13223711, at *1 (S.D. Fla. Aug. 4, 2011); Columbia Ins. Co.,185 F.R.D. at 577 (citing

  Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). Such requests for expedited

                                                  8
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 9 of 16



  discovery are granted upon a showing of good cause. Dell Inc. v. BelgiumDomains, LLC,

  2007 WL 6862341, at *6 (S.D. Fla. Nov. 21, 2007) (trademark counterfeiting case).

         “Within the internet context, Courts have recognized service of process can pose

  a special dilemma for plaintiffs in cases . . . [where] the tortious activity occurred entirely

  online.” Liberty, 2011 WL 13223711, at *1 (citations and internal quotations omitted).

  Because the First Amendment does not shield illegal conduct, courts in this District

  routinely allow plaintiffs to expedite discovery to unmask anonymous defendants merely

  upon a showing of good cause. See Crespo v. Doe, No. 14-cv-20256 (DE 9) (S.D. Fla.

  May 14, 2014) (copyright infringement); TracFone Wireless, Inc. v. Does, No.

  11-CV-21871(DE 6) (S.D. Fla. May 25, 2011) (trademark case); AT & T Mobility LLC v.

  Dynamic Cellular Corp., 2008 WL 2139518, at *2 (S.D. Fla. May 7, 2008) (trademark

  case); see also Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal.

  2002) (“courts have recognized that good cause is frequently found in cases involving

  claims of infringement and unfair competition”); Qwest Comm. Intl. Inc. v. WorldQuest

  Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2003) (“The good cause standard may be

  satisfied ... where the moving party has asserted claims of infringement and unfair

  competition.”).

         “A three-factor test has been developed for instances where courts are considering

  motions requesting early discovery to assist in the identification of certain defendants.”

  Liberty, 2011 WL 13223711, at *1 (citing Columbia Ins. Co., 185 F.R.D. at 578-80). The

  plaintiff must: (1) “identify the missing party with sufficient specificity such that the Court

  can determine that defendant is a real person or entity who could be sued in federal court,”

  (2) “identify all previous steps taken to locate the elusive defendant,” and (3) “establish to

                                                9
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 10 of 16



  the Court’s satisfaction that [its] suit against defendant could withstand a motion to

  dismiss.” Liberty, 2011 WL 13223711, at ** 1-2 (citations and internal quotations omitted).

  Because all three factors are met in this case, the undersigned finds good cause for

  allowing the expedited discovery sought by Plaintiffs.

         First, Plaintiffs have identified the missing parties with sufficient specificity such that

  the court can determine that Defendants are real persons who could be sued in federal

  court. Plaintiffs’ Complaint states that:

                16. Defendant John Doe #1 is the controller of several
                infringing websites, including JasonHartmanProperties.com,
                some of which are technically owned by “1337 Services LLC”
                dba “Njalla” as an identity concealing agent.

                17. John Doe #2 is the owner, controller, and user of the email
                a d dresses Jaso n Hart m a n @ P ro t o n m a il. co m a n d
                HartmanInvestigators@gmail.com.

                18. Plaintiffs are not aware of the true names and capacities of
                Defendants John Does 1-2. Upon information and belief, these
                Defendants are either the same person or have colluded with
                one another in the unlawful conduct described in this
                Complaint. Plaintiffs will amend the Complaint to allege the
                names and capacities of these Defendants when ascertained.

  (DE 1 ¶¶ 16-18). Here, Plaintiffs have stated that the missing parties are persons, that

  they control specific websites and email addresses, and that they have been observed

  infringing on its property rights (DE 1 ¶¶ 19-22). As such, they are likely real persons who

  can be sued in federal court. See Liberty, 2011 WL 13223711, at *1.

         Second, Plaintiffs have identified all previous steps taken to locate the elusive

  defendants. Plaintiffs allege that Defendants are concealing their identifies and evading

  capture by using multiple off-shore concealing agents meant for cyber-pirates (DE 1 ¶¶ 5-6,

  78-84). The only information Plaintiffs have is Defendants’ website and email addresses

                                                 10
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 11 of 16



  (DE 1 ¶¶ 16-17).     Accordingly, to be able to serve Defendants, Plaintiffs have no

  reasonable alternative other than to subpoena their identifying information from the internet

  service providers or web hosting companies.         Plaintiffs, therefore, have sufficiently

  identified the steps they have taken to locate Defendants.

         Finally, Plaintiffs have established that their Complaint against Defendants could

  withstand a motion to dismiss. Plaintiffs have alleged a plausible claim for trademark

  infringement (DE 1 ¶¶ 100-103).1        “To establish a prima facie case of trademark

  infringement under § 1114, a plaintiff must show (1) that it had trademark rights in the mark

  or name at issue and (2) that the other party had adopted a mark or name that was the

  same, or confusingly similar to its mark, such that consumers were likely to confuse the

  two.” Commodores Entm’t Corp. v. McClary, 879 F.3d 1114, 1130-31 (11th Cir. 2018).

  Plaintiffs’ Complaint alleges that (1) they own specific federally registered Service Marks

  in connection with the sale of real estate (DE 1 ¶¶ 45, 101), and that (2) Defendants have

  adopted a confusingly similar mark (DE 1 ¶¶ 48-52, 102). Because Defendants’ infringing

  domain (“JasonHartmanProperties.com”) is confusingly similar to Plaintiffs’ mark

  (“JasonHartman.com”) (DE 1 ¶¶ 38-39, 48, 50), as both are connected with the real estate

  market, Plaintiffs have stated a claim that could survive a motion to dismiss. See Liberty,

  2011 WL 13223711, at *2.

         Defendants argue that “because Plaintiffs’ allegations do not identify a single good

  or service offered by Doe on his website (because Doe does not offer any goods or

  services on his website), the allegations in the Complaint are insufficient to state a prima


         1
           Although the Complaint sets forth ten claims, the parties have only addressed the
  sufficiency of the trademark infringement claim.

                                               11
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 12 of 16



  facie case of trademark infringement.” Reply at 8 (DE 12). Yet, the virtual impersonation

  of Plaintiffs (DE 1 ¶¶ 44-58, 59-70) amounts to passing off on its own, which establishes

  a prima facie claim. See Eppley v. Iacovelli, 2010 WL 3282574, at *5 (S.D. Ind. Aug. 17,

  2010) (“The misuse of Dr. Eppley’s trademarked name, furthermore, has amounted in

  some instances to virtual identity theft.”).

         Moreover, Defendants incorrectly suggest that to be “used in commerce” there must

  be an offer for sale or sale on an infringing website.2 First, Defendants’ argument that to

  be “used in commerce” requires an offer for sale or sale on an infringing website reads the

  “in connection with” element out of the relevant statute. See 15 U.S.C. § 1114(1)(a) (stating

  that it is a violation to “use in commerce any . . . counterfeit, copy, or colorable imitation of

  a registered mark in connection with the sale, offering for sale, distribution, or advertising

  of any goods or services on or in connection with which such use is likely to cause

  confusion, or to cause mistake, or to deceive”) (emphasis added). In Express Franchise

  Servs., L.P. v. Impact Outsourcing Sols., Inc., 244 F. Supp. 3d 1368, 1376 (N.D. Ga. 2017)

  the alleged infringer had similarly argued that the infringing web postings did not make use

  of the trademarks in commerce because the postings themselves did not sell or offer

  anything for sale. The court, however, found this contention to be “unpersuasive,”

  explaining that the infringer “interprets th[e] [use in commerce] requirement too narrowly”



         2
          Defendants misconstrue the Complaint’s allegation that “John Doe # 1 does not
  use the Infringing Domain Name in connection with a bona fide offering of goods or
  services.” (Reply at 9 (citing Complaint ¶ 53 (DE 1)). Defendants attempt to read out the
  “bona fide” qualification. Plaintiffs plainly contend that John Doe # 1 uses the Infringing
  Domain Name in connection with the offering of goods and services – he offers services
  that compete with Plaintiffs. See Complaint ¶¶ 2, 62-63, 65, 90, 102 (DE 1).


                                                 12
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 13 of 16



  holding that the “in connection with” requirement of 15 U.S.C. §§ 1114(1)(a) and 1125(a)(1)

  was met because the company’s eventual hiring of employees as a result of the web

  postings was sufficiently connected to [its] services. Id. Similarly, even if Defendant does

  not sell goods or services directly on the infringing websites, the Complaint alleges that he

  does provide services in interstate commerce, see Complaint ¶¶ 2, 62-63, 65, 90, 102 (DE

  1), and it alleges that he uses the infringing service marks to steal clients, see Complaint

  ¶¶ 51, 54-55, 59-60, 73, 75, 90, 102, 105, 112, 133. Therefore, Defendant is using

  Plaintiffs' service marks “in connection with” the sale, offering for sale, distribution, and

  advertising of services.

         Furthermore, applicable case law specifically holds that “use in commerce” need not

  involve a sale or offer for sale directly in the infringing content, provided that the

  defendants are using the service marks at issue for some other financial gain.3 In the

  instant matter, Defendants are allegedly using Plaintiffs’ service marks for their own

  financial gain, and their infringing websites are designed to harm Plaintiffs commercially

  by disparaging them and preventing Plaintiffs from exploiting their service marks and the



         3
           See N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1216 (11th Cir.
  2008) (holding that the use of a trademark in hidden metatags intended to influence
  internet search engines was a use in commerce and could be the basis of a trademark
  infringement claim); Jews For Jesus v. Brodsky, 993 F. Supp. 282, 308 (D.N.J.), aff’d, 159
  F.3d 1351 (3d Cir. 1998) (internal citations omitted) (finding that use of a trademark in a
  domain name on an alleged criticism site was a commercial use of the mark “because it
  [was] designed to harm the Plaintiff Organization commercially by disparaging it and
  preventing the Plaintiff Organization from exploiting the Mark and the Name of the Plaintiff
  Organization. In addition, the Defendant Internet site has and will continue to inhibit the
  efforts of Internet users to locate the Plaintiff Organization Internet site.”); Eppley v.
  Iacovelli, 2010 WL 3282574, at *4 (S.D. Ind. Aug. 17, 2010) (holding that diverting internet
  traffic away from plaintiffs’ actual sites for a commercial purpose constitutes a commercial
  use).

                                               13
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 14 of 16



  Jason Hartman name. Furthermore, Defendants’ infringing websites have inhibited the

  efforts of internet users to locate Plaintiffs’ actual website, which is a federally registered

  service mark (JASONHARTMAN.COM), and their conduct is diverting internet traffic away

  from Plaintiffs’ actual sites for a commercial purpose. See Complaint ¶¶ 2, 51, 54-55,

  59-60, 62-63, 65, 73, 75, 90, 102, 105, 112, 133 (DE 1).4

         In sum, Plaintiffs have shown good cause for expedited discovery by satisfying the

  three-part test set forth in Liberty. The Court concludes that Plaintiffs have overcome

  whatever limited First Amendment interests in privacy or anonymity Defendants may enjoy

  in this context.

         B.     No Expectation of Anonymity in Information Turned Over to Third Parties

         Even if the law did not limit Defendants’ First Amendment interest in privacy or

  anonymity in an intellectual property infringement action, they would nonetheless be

  without a legal basis to contest disclosure of the subpoenaed information. The subpoena

  attached to Defendants’ Motion (DE 8-4) is directed to Bluehost, a web hosting company

  or internet service provider, and it requests all documents and things that identify or tend

  to identify the registrant or owner of the infringing domain name identified in the Complaint,

  as well as of six affiliated domain names. The subpoena, therefore, seeks information that

  Defendants freely and voluntarily turned over to a third party, Bluehost.

         “The Supreme Court consistently has held that a person has no legitimate

  expectation of privacy in information he voluntarily turns over to third parties.” Plastic the


         4
           Defendants’ reliance on the Eleventh Circuit’s decision in Southern Grouts &
  Mortars, Inc. v. 3M Co., 575 F.3d 1235 (11th Cir. 2009), analyzing the “used in commerce”
  language of 15 U.S.C. § 1125(a), is unavailing as that case was ultimately decided on
  factual, not legal, grounds.

                                                14
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 15 of 16



  Movie Ltd., 2015 WL 5634625, at *4 (Goodman, M.J.) (internal quotation omitted) (citing

  United States v. Hambrick, 55 F. Supp. 2d 504, 508 (W.D. Va. 1999) (quoting Smith v.

  Maryland, 442 U.S. 735, 743-44 (1979)). Plastic the Movie was a copyright infringement

  action in which the plaintiff sought the identity of a John Doe defendant in order to move

  forward with the suit. Observing that the information being sought had previously been

  provided by the defendant to a third party, the court rejected the defendant’s privacy

  argument against disclosure: “Here, there is no expectation of privacy in Internet subscriber

  information because it has already been exposed to a third party, the Internet Service

  Provider.” Id. (citing Malibu Media, LLC v. Does, 2012 WL 6019259, at *4 (N.D. Ind. Dec.

  3, 2012) (internal quotations omitted)). Other opinions from this District have similarly held

  that:

                Internet subscribers do not have a reasonable expectation of
                privacy in subscriber information they have already conveyed
                to their [Internet Service Providers]. Additionally, an individual
                has no protected privacy interest in their name, address,
                phone number, e-mail address, or Media Access Control
                address when there is an allegation of copyright infringement.
                Thus, whatever privacy interest the Doe Defendant may have
                in his/her contact information is overcome by the Plaintiff’s
                need to identify and pursue litigation against those purported
                infringers. (internal citations omitted).

  AF Holdings, LLC v. Does 1-162, 2012 WL 488217, at *4 (S.D. Fla. 2012) (Scola, D.J.);

  accord Malibu Media, LLC v. Doe, 2014 WL 11958625, at *3 (S.D. Fla. 2014) (Altonaga,

  D.J.) (same); Boy Racer, Inc. v. John Does 1-34, 2012 WL 1535703, at *4 (S.D. Fla. 2012)

  (Goodman, M.J.) (same).

          Here, Plaintiffs served a subpoena on Defendants’ web hosting company or internet

  service provider to disclose Defendants’ identifying information so that they can pursue the


                                               15
Case 0:18-cv-61907-RS Document 16 Entered on FLSD Docket 11/20/2018 Page 16 of 16



  infringement litigation; to prevent disclosure of their identities and to preserve their

  anonymity, Defendants are opposing the subpoena. Defendants, however, have “no

  expectation of privacy in Internet subscriber information because it has already been

  exposed to a third party, the Internet Service Provider.” First Time Videos, LLC v. Does

  1-500, 276 F.R.D. 241, 248-49 (N.D. Ill. 2011).

  III.   CONCLUSION

         For the foregoing reasons, the undersigned concludes that whatever limited First

  Amendment interest in privacy or anonymity Defendants may have in this trademark

  infringement action is overcome by Plaintiffs” need to obtain Defendants’ identifying

  information in order to pursue this litigation. Furthermore, having voluntarily turned over

  their identifying information to an internet service provider, Defendants have no expectation

  of privacy in that information and no legal basis to prevent its disclosure.

         Accordingly, it is hereby ORDERED that the Emergency Motion to Stay Discovery

  and Set Briefing Schedule (DE 8) filed by Defendants John Does 1-2 is DENIED, that the

  temporary stay ordered October 15, 2018 (DE 10) is VACATED, and that the expedited

  discovery ordered by the District Court on August 27, 2018 (DE 8-4 at 8) shall immediately

  resume.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 19th day of

  November 2018.




  Copies furnished counsel via CM/ECF


                                               16
